HOLMES, Judge
(dissenting).
I respectfully dissent.
*850My review óf the record reveals ample evidence to support the trial court’s finding that the employee’s death was caused by an “accident” within the meaning of the workmen’s compensation law.
The doctor’s testimony clearly supports such a finding. The cases cited by the majority, that this testimony is of a limited nature, are not persuasive. In fact, I do not find, in this instance, these cases support the conclusion reached by the majority.
The doctor’s testimony when considered with the employee’s mother’s testimony, Ms. Duncan’s testimony, and the weather condition support the trial court’s finding that the employee’s death was caused by an accident. I note that the pertinent testimony was admitted without objection.
I further note that this is a workmen’s compensation case and construction of facts favorable to employee should be adopted on appeal if reasonably supported by the evidence. W.T. Smith Lumber Co. v. Raines, 271 Ala. 671, 127 So.2d 619 (1961). I find the trial court’s finding to be reasonably supported by the evidence.
I would affirm the trial court.